
	
		I
		112th CONGRESS
		2d Session
		H. R. 6313
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Faleomavaega (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote peaceful and collaborative resolution of
		  maritime territorial disputes in the South China Sea and its environs and other
		  maritime areas adjacent to the East Asian mainland.
	
	
		1.FindingsCongress finds the following:
			(1)The South China
			 Sea contains vital commercial shipping lanes and points of access between the
			 Indian Ocean and Pacific Ocean and provides a maritime lifeline to Taiwan,
			 Japan, and the Korean peninsula.
			(2)China, Vietnam,
			 the Philippines, Taiwan, Malaysia, and Brunei have disputed territorial claims
			 over the Spratly Islands, and China, Taiwan, and Vietnam have disputed
			 territorial claims over the Paracel Islands.
			(3)In 2009, the
			 Government of the People’s Republic of China introduced the 9-dotted line (also
			 known as the Cow Tongue line) to officially claim most of the 648,000 square
			 miles of the South China Sea, more than any other nation involved in these
			 territorial disputes.
			(4)Although not a
			 party to these disputes, the United States has a national economic and security
			 interest in maintaining peace, stability and prosperity in East Asia and
			 ensuring that no party threatens or uses force unilaterally to assert maritime
			 territorial claims in East Asia, including in the South China Sea, the East
			 China Sea, or the Yellow Sea.
			(5)The Association of
			 Southeast Asian Nations (ASEAN) has promoted multilateral talks in disputed
			 areas without settling the issue of sovereignty.
			(6)In 2002, ASEAN and
			 China signed a Declaration on the Conduct of Parties in the South China Sea.
			 That declaration committed all parties to those territorial disputes to
			 reaffirm their respect for and commitment to the freedom of navigation
			 in and overflight above the South China Sea as provided for by the universally
			 recognized principles of international law, and to resolve their
			 territorial and jurisdictional disputes by peaceful means, without resorting to
			 the threat or use of force. Yet, in September 2010, tensions were
			 raised in the East China Sea off of the Senkaku (Diaoyutai) Islands, a
			 territory under the legal administration of Japan, when a Chinese fishing
			 vessel deliberately rammed Japanese Coast Guard patrol boats.
			(7)The Government of
			 the People’s Republic of China deliberately heightened these tensions by making
			 a series of diplomatic protests, including on one occasion summoning the
			 Japanese Ambassador after midnight, by threatening further
			 repercussions if Japan did not immediately release the Chinese ship
			 captain involved in the collisions, and by encouraging anti-Japanese
			 demonstrations in Chinese cities.
			(8)On February 25,
			 2011, a frigate from China’s navy fired shots at 3 fishing boats from the
			 Philippines.
			(9)On March 2, 2011,
			 the Government of the Philippines reported that two patrol boats from China
			 attempted to ram one of its surveillance ships.
			(10)On May 26, 2011,
			 a maritime security vessel from China cut the cables of an exploration ship
			 from Vietnam, the Binh Minh, in the South China Sea in waters near Cam Ranh Bay
			 in the exclusive economic zone of Vietnam.
			(11)On May 31, 2011,
			 three Chinese military vessels used guns to threaten the crews of four
			 Vietnamese fishing boats while they were fishing in the waters of the Truong Sa
			 (Spratly) archipelago.
			(12)On June 3, 2011,
			 Vietnam’s Foreign Ministry released a statement that Vietnam is
			 resolutely opposed to these acts by China that seriously violated the sovereign
			 and jurisdiction rights of Viet Nam to its continental shelf and Exclusive
			 Economic Zone (EEZ)..
			(13)On June 9, 2011,
			 three vessels from China, including one fishing vessel and two maritime
			 security vessels, ran into and disabled the cables of another exploration ship
			 from Vietnam, the Viking 2, in the exclusive economic zone of Vietnam.
			(14)On June 13–14,
			 2011, the Government of Vietnam held a live-fire military exercise on the
			 uninhabited island of Hon Ong, 25 miles off the coast of Vietnam in the South
			 China Sea.
			(15)On June 25, 2011,
			 Chinese Peoples’ Liberation Army Major General (Ret.) Peng Guangqian stated in
			 a television interview that China once taught Vietnam a lesson. If
			 Vietnam is not sincere, it will receive a bigger lesson, adding that
			 If Vietnam continues to act tough, play with the knife, sooner or later
			 it will get cut..
			(16)On June 26, 2011,
			 the Chinese news agency Xinhua announced that China and Vietnam had agreed to
			 hold talks on how to resolve conflicts arising from a sovereignty dispute over
			 the South China Sea after a June 25 meeting in Beijing between Dai Bingguo, the
			 senior Chinese official in charge of foreign affairs, and Vietnamese Vice
			 Foreign Minister and Special Envoy Ho Xuan Son.
			(17)It was reported,
			 on June 17, 2011, that the Philippines removed a string of wooden markers that
			 Manila determined was placed by China in disputed areas of the South China Sea
			 amid growing regional tensions.
			(18)On June 23, 2011,
			 Secretary of State Hillary Rodham Clinton told visiting Philippines Foreign
			 Secretary Albert del Rosario that We are determined and committed to
			 supporting the defense of the Philippines..
			(19)Philippines
			 Foreign Secretary del Rosario stated that the Philippines is a small country,
			 but is prepared to do what is necessary to stand up to any aggressive
			 action in our backyard.
			(20)The United
			 States, on June 23, 2011, stated that it was ready to provide hardware to
			 modernize the military of the Philippines.
			(21)The United States
			 and the Philippines conducted combined naval exercises in the Sulu Sea, near
			 the South China Sea, from June 28 to July 8, 2011.
			(22)On June 17, 2011,
			 China dispatched one of its largest patrol ships, the Haixun 31, on a voyage
			 through disputed areas of the South China Sea in a deliberate show of force en
			 route to a port of call in Singapore.
			(23)China’s official
			 media stated that the sailing route of the Haixun 31 in the South China Sea was
			 determined to protect its rights and sovereignty.
			(24)A spokesperson
			 for Singapore’s Ministry of Foreign Affairs pointed out, on June 20, 2011, that
			 as a major trading nation, Singapore has a critical interest in anything
			 affecting freedom of navigation in all international sea lanes, including those
			 in the South China Sea.
			(25)Singapore further
			 urged China to clarify its claims in the South China Sea with more precision as
			 the current ambiguity as to their extent has caused serious concerns in the
			 international maritime community.
			(26)The actions of
			 the Government of the People’s Republic of China in the South China Sea have
			 also affected United States military and maritime vessels transiting through
			 international air space and waters, including the collision of a fighter plane
			 of China with a United States surveillance plane in 2001, the harassment of the
			 USNS Impeccable in March 2009, and the collision of a Chinese submarine with
			 the sonar cable of the USS John McCain in June 2009.
			(27)In July 2010,
			 People’s Daily, the official newspaper of the Chinese Communist Party, reported
			 that General Ma Xiaotian, deputy chief of the general staff of the People’s
			 Liberation Army, said that China strongly opposed combined naval
			 exercises to be conducted in the West (Yellow) Sea by the United States and the
			 Republic of Korea.
			(28)These exercises
			 were to be conducted in international waters, as well as Republic of Korea
			 territorial waters, in the vicinity of the site of the March 2010 North Korean
			 torpedo attack on the South Korean military vessel Cheonan, which resulted in
			 46 deaths.
			(29)These exercises
			 were to include participation by the USS George Washington aircraft carrier
			 group.
			(30)In July 2010,
			 Chinese Major General Luo Yuan, a researcher at the Chinese Academy of Military
			 Sciences, in an interview with a Hong Kong TV station, stressed the importance
			 of the Yellow Sea as a gateway to China’s capital region and
			 said that if a U.S. aircraft carrier enters the Yellow Sea, it will
			 become a living target.
			(31)On July 23, 2010,
			 Secretary of State Hillary Rodham Clinton stated at the Association of
			 Southeast Asian Nations Regional Forum that the United States, like
			 every nation, has a national interest in freedom of navigation, open access to
			 Asia’s maritime commons, and respect for international law in the South China
			 Sea.
			(32)Secretary Clinton
			 further expressed the support of the United States for the Declaration by the
			 Association of Southeast Asian Nations and China in 2002 on the Conduct of
			 Parties in the South China Sea, and stated, The United States supports a
			 collaborative diplomatic process by all claimants for resolving the various
			 territorial disputes without coercion..
			(33)On October 12,
			 2010, former Secretary of Defense Robert Gates stated at the ASEAN Defense
			 Ministers Meeting-Plus, The U.S. position on maritime security remains
			 clear: we have a national interest in freedom of navigation; in unimpeded
			 economic development and commerce; and in respect for international
			 law.. Former Secretary Gates further maintained The United
			 States has always exercised our rights and supported the rights of others to
			 transit through, and operate in, international waters..
			(34)On June 4, 2011,
			 at the Shangri-La Dialogue in Singapore, former Secretary Gates stated that
			 maritime security remains an issue of particular importance for the
			 region, with questions about territorial claims and the appropriate use of the
			 maritime domain presenting on-going challenges to regional stability and
			 prosperity.
			(35)On June 5, 2011,
			 at the Shangri-La Dialogue, Liang Guanglie, the Defense Minister from China,
			 said, China is committed to maintaining peace and stability in the South
			 China Sea..
			(36)On June 14, 2011,
			 Hong Lei, the spokesman for the Chinese Foreign Ministry, stated that
			 China always upholds and has been committed to a proper resolution of
			 differences and disputes over the South China Sea in a peaceful manner through
			 bilateral direct negotiation and friendly consultation with relevant
			 countries..
			(37)On June 22, 2011,
			 Chinese Vice Foreign Minister Cui Tiankai told reporters, in reference to the
			 South China Sea disputes, that I believe the individual countries are
			 actually playing with fire, and I hope the fire will not be drawn to the United
			 States..
			(38)On June 29, 2011,
			 the Defense Ministry of the People’s Republic of China stated that
			 Recent drills by the Chinese navy are routine and not connected to the
			 situation in the South China Sea, further calling for people to view
			 the exercises in a rational way.
			(39)On April 8, 2012,
			 a Philippine plane spotted eight Chinese fishing boats in the vicinity of the
			 Scarborough Shoal, which both countries claim.
			(40)A Philippine
			 coast guard cutter and two Chinese maritime surveillance craft began a tense
			 10-day standoff, with the Philippine vessel, citing the upcoming typhoon
			 season, withdrawing but the Chinese ships remained in the area. Moreover, China
			 constructed barriers to prevent Philippine vessels from entering the
			 Scarborough Shoal where it was reported that Chinese flags were raised.
			(41)A Chinese foreign
			 ministry spokesman condemned a long-planned joint military exercise between the
			 U.S. and the Philippines in April, saying The major trend of the times
			 in this region is peace and development. Military exercise does not represent
			 the major call of the times..
			(42)In June of 2012,
			 Vietnam passed a law claiming sovereignty over the Paracel and Spratly Islands
			 and called for mutual respect for international law.
			(43)China quickly
			 criticized the law, with a foreign ministry statement calling it a
			 serious violation of China’s territorial sovereignty and that
			 China expressed its resolute and vehement opposition.
			(44)In June of 2012,
			 China’s cabinet, the State Council, approved the establishment of a
			 prefecture-level government in the city of Sansha to oversee the areas claimed
			 by China in the South China Sea.
			(45)On June 23, 2012,
			 the China National Offshore Oil Corporation invited bids for oil exploration in
			 areas within 200 nautical miles of the continental shelf and exclusive economic
			 zone of Vietnam.
			(46)On June 28, 2012,
			 the Chinese Defense Ministry announced that military authorities were
			 considering establishing a military presence in the prefecture capitol of
			 Sansha.
			(47)Also on June 28,
			 Chinese military press spokesman Senior Colonel Geng Yansheng announced that
			 the PLA had begun regular, combat-ready patrols in the South
			 China Sea.
			(48)On July 11, 2012,
			 Chinese patrol ships were spotted near the disputed Senkaku (Diaoyutai) Islands
			 in the East China Sea.
			(49)When the Japanese
			 coast guard told the Chinese ships to leave, the crew told them, We are
			 conducting official duty in Chinese waters. Do not interfere. Leave China’s
			 territorial waters..
			(50)Japan’s Vice
			 Foreign Minister Kenichrio Sasae called the exchange extremely
			 serious and unacceptable, and a government spokesperson
			 was quoted as saying, It is clear that historically and legally Senkaku
			 is an inherent territory of Japan..
			(51)At the July 2012
			 ASEAN Regional Forum (ARF), Secretary Clinton said, We believe the
			 nations of the region should work collaboratively and diplomatically to resolve
			 disputes without coercion, without intimidation, without threats, and without
			 the use of force..
			(52)Although ASEAN
			 has agreed on the elements of the Code of Conduct (COC), China stated that it
			 would enter negotiations with ASEAN on the COC when the time is
			 ripe.
			(53)A day following
			 the conclusion of the ARF meeting on July 14, 2012, a Chinese naval warship ran
			 aground while on patrol about 60 miles from the province of Palawan in the
			 Philippines on Half Moon Shoal in the disputed Spratlys.
			(54)While the
			 grounded warship was in the process of removing itself from the Half Moon Shoal
			 a day later, Xinhua announced that 30 Chinese fishing boats, guarded by an
			 official government ship, had set sail for the South China Sea.
			(55)On July 19, 2012,
			 the Chinese Central Military Commission approved the establishment of the
			 military defense and watch zone of Sansha at the division
			 level.
			(56)On July 26, 2012,
			 China then appointed a Chief Commander and a Political Commissar of the
			 military defense and watch zone of Sansha.
			(57)On July 23, 2012,
			 Philippine President Benigno Aquino III announced in his state of the nation
			 address that the Philippines had purchased more than 40 military aircraft,
			 including attack helicopters and two refurbished C–130 cargo planes, as well as
			 a second former U.S. Coast Guard cutter.
			(58)In the nationally
			 televised address before Congress, President Aquino stressed that he would not
			 back down to Chinese pressure, saying I do not think it excessive to ask
			 that our rights be respected, just as we respect their rights as a fellow
			 nation in a world we need to share..
			(59)A day earlier, on
			 July 22, China’s Central Military Commission approved the deployment of a
			 garrison of soldiers to guard Chinese claims in the Spratlys, the Paracels and
			 the Macclesfield Bank.
			(60)On July 24, 2012,
			 China declared a new municipality on Yongxing, or Woody Island, where the
			 previously announced military garrison will be stationed.
			(61)A State
			 Department spokeswoman said that the United States is concerned about such
			 unilateral moves and wants to see all of these issues
			 resolved at the table.
			2.Sense of
			 CongressIt is the sense of
			 Congress that, in light of the congressional finding described in section 1,
			 the Secretary of State should—
			(1)reaffirm the
			 strong support of the United States for the peaceful resolution of maritime
			 territorial disputes in the South China Sea, the Taiwan Strait, the East China
			 Sea, and the Yellow Sea and pledge continued efforts to facilitate a
			 collaborative, peaceful proves to resolve these disputes;
			(2)condemn the use of
			 threat or force by naval, maritime security, and fishing vessels from China in
			 the South China Sea and the East China Sea as well as the use of force by
			 China’s North Korean ally in the Yellow Sea;
			(3)note that overt
			 threats and gun boat diplomacy are not constructive means for settling these
			 outstanding maritime disputes;
			(4)call on all
			 parties to these territorial disputes to refrain from threatening force or
			 using force to assert territorial claims;
			(5)welcome the
			 diplomatic efforts of Association of Southeast Asian Nations (ASEAN) and the
			 United States allies and partners in Taiwan, Japan, and the Republic of Korea
			 to amiably and fairly resolve these outstanding disputes; and
			(6)support the
			 continuation of operations by the United States Armed Forces in support of
			 freedom of navigation rights in international waters and air space in the South
			 China Sea, the East China Sea, the Taiwan Strait, and the Yellow Sea.
			
